STATE OF MINNESOTA

                                 IN SUPREME COURT

                                        A14-1810

Court of Appeals                                                               Hudson, J.
                                                                 Took no part, Chutich, J.


In the Matter of the Welfare of: C.J.H., Child,

                                                                    Filed: April 27, 2016
                                                               Office of Appellate Courts


                              ________________________

Lori Swanson, Attorney General, Saint Paul, Minnesota; and

John J. Muhar, Itasca County Attorney, Mary J. Evenhouse, Assistant Itasca County
Attorney, Grand Rapids, Minnesota, for appellant.

Cathryn Middlebrook, Chief Appellate Public Defender, Susan J. Andrews, Assistant
Public Defender, Saint Paul, Minnesota, for respondent.
                             ________________________

                                    SYLLABUS

      The juvenile court did not continue this case without adjudication under Minn. R.

Juv. Delinq. P. 15.05 because that court never found that the allegations in the charging

document were proven, and therefore the court of appeals erred when it concluded that

the juvenile court’s jurisdiction expired before respondent was adjudicated delinquent.

      Reversed.




                                            1
                                      OPINION

HUDSON, Justice.

       This case presents the question of whether the proceedings at respondent C.J.H.’s

first appearance constituted a “continuance for dismissal” under Minn. R. Juv. Delinq. P.

14.01 or a “continuance without adjudication” under Minn. R. Juv. Delinq. P. 15.05,

subd. 4. The answer to this question is significant because it controls the length of the

juvenile court’s jurisdiction. 1

       The State filed a juvenile delinquency petition against C.J.H.          At the first

appearance, defense counsel told the juvenile court that the parties had agreed to a

“continuance for dismissal.” The record of the proceedings at times suggests that C.J.H.

was stipulating to facts that would only be used against him if the continuance was

terminated and at other times suggests C.J.H. was unconditionally admitting the charged

offense of attempted criminal sexual conduct in the third degree. Without finding that the

allegations in the charging document had been proved, the juvenile court continued the

delinquency proceeding. Approximately nine months later, the juvenile court terminated

the continuance. Thereafter, the juvenile court adjudicated C.J.H. delinquent.


1
       Minnesota Statutes section 260B.193, subdivision 5(a) (2014) provides that “the
jurisdiction of the court shall continue until the individual becomes 19 years of age if the
court determines it is in the best interest of the individual to do so.” Minn. Stat.
§ 260B.193, subd. 5(a). Rule 14.01, subdivision 3 provides that a continuance-for-
dismissal agreement “may not specify a period of suspension longer than the juvenile
court has jurisdiction over the child.” Minn. R. Juv. Delinq. P. 14.01, subd. 3. Rule
15.05 permits the court to continue the proceedings without adjudication, but the period
of continuance may not exceed 180 days in length when the child is not in detention.
Minn. R. Juv. Delinq. P. 15.05, subd. 4(B).


                                             2
      On appeal, C.J.H. argued that the proceedings at the first appearance constituted a

“continuance without adjudication” because he unconditionally admitted the charged

offense, and therefore, under Minn. R. Juv. Delinq. P 15.05, the juvenile court’s

jurisdiction expired before he was adjudicated delinquent.        Persuaded by C.J.H.’s

argument, the court of appeals vacated the delinquency adjudication. We need not decide

whether C.J.H. conditionally or unconditionally admitted the charged offense because the

plain language of Rule 15.05 requires a juvenile court to find the allegations in the

charging document to have been proven before continuing the case without adjudication.

Because no such finding was made in this case, the proceedings at C.J.H.’s first

appearance did not constitute a continuance without adjudication. Therefore, the court of

appeals erred when it concluded that the juvenile court’s jurisdiction expired before

C.J.H. was adjudicated delinquent. We reverse.

                                             I.

      In October 2013, the State filed a juvenile delinquency petition against 17-year-old

C.J.H., alleging three counts. Count 1 alleged the offense of third-degree criminal sexual

conduct, Minn. Stat. § 609.344, subd. 1(b) (2014). Count 2 alleged the offense of

attempt, Minn. Stat. § 609.17, subd. 1 (2014), where the underlying crime was third-

degree criminal sexual conduct. Count 3 alleged the offense of consumption of alcohol

by a person under 21, Minn. Stat. § 340A.503, subd. 1(a)(2) (2014).

      At C.J.H.’s first appearance in November 2013, defense counsel told the juvenile

court the parties had agreed to a “continuance for dismissal.” Under the rule authorizing

a continuance for dismissal in juvenile cases, the parties must memorialize their


                                            3
agreement “on the record or in writing and signed by the prosecuting attorney, the child,

and the child’s counsel, if any.” Minn. R. Juv. Delinq. P. 14.01, subd. 1. The parties

chose to put the agreement “on the record.”

       According to defense counsel, the State would continue the matter until C.J.H.’s

19th birthday. If C.J.H. successfully complied with the agreed-upon conditions, the State

would dismiss the matter at the end of the continuance. The agreement included the

following conditions. First, C.J.H. had to give “a factual basis [on Count 2] 2 and if he’s

not successful with the continuance for dismissal, this basis would be submitted to the

court without further foundation and it would likely prove the charge[s] against him.” 3

(Emphasis added.)     Second, C.J.H. “would complete a psychosexual evaluation and

follow the recommendations of that evaluation.”

       After C.J.H. was duly sworn, defense counsel asked him a series of questions in an

effort to establish the factual basis required by the parties’ agreement. C.J.H. waived his

rights to a speedy trial, to remain silent, and to confront the witnesses against him. The

prosecutor also asked C.J.H. a number of questions. The prosecutor asked, “[Y]ou’re

pleading guilty today to this offense because you are guilty?” The juvenile court then

interrupted, saying “Well, he’s not pleading guilty.” The prosecutor acknowledged her

misstatement, responding, “I’m sorry. I’m sorry. You’re not pleading guilty.” In the

2
      The State declined to prosecute the charges of third-degree criminal sexual
conduct and consumption of alcohol by a person under 21.
3
       See Minn. R. Juv. Delinq. P. 14.01, subd. 1, which provides that “[t]he agreement
may include stipulations concerning the existence of specified facts . . . if the suspension
of prosecution is terminated and there is a trial on the allegations.”


                                              4
end, C.J.H. admitted to all of the elements of the charged offense.            During the

proceeding, the judge asked C.J.H. if he “[knew] why [he was] guilty?” Finally, as part

of the proceeding, C.J.H. was told that if he failed to comply with the conditions of the

continuance, the State would be able to “hand the [J]udge” his statements and he would

be found guilty of third-degree attempted sexual conduct and face the consequences

associated with conviction.

       In August 2014, C.J.H. appeared before the juvenile court on allegations that he

had materially violated the terms of the continuance. 4      After considering all of the

relevant facts, the juvenile court granted the State’s motion to terminate the continuance.

When the juvenile court asked the prosecutor whether she was “planning to pursue the

original charge,” she replied:

       Your Honor, I think he has pled to second degree assault. I mean - - sorry,
       second - - Count 2, criminal sexual conduct in the third degree, and we are
       simply asking the court to accept into evidence his testimony that was given
       on November 27, 2013. . . . [T]he child has already pled guilty - - or
       admitted in a factual basis before the court.

(Emphasis added.) Although defense counsel disagreed, the juvenile court commenced a

hearing on the original charge. After C.J.H.’s testimony from the November, 2013

hearing was entered into evidence, and the victim testified, defense counsel moved for a

judgment of acquittal, arguing that because C.J.H.’s factual basis was akin to a

4
       The alleged probation violations included the following: (1) C.J.H. researched
countermeasures on how to cheat a polygraph and later attempted to use such
countermeasures during a June 2014 polygraph; (2) when the countermeasures failed, he
surreptitiously telephoned his mother’s boyfriend and directed him to delete several files
on C.J.H’s computer; and (3) C.J.H. had been viewing pornography approximately twice
a week since March 2014.


                                            5
confession it needed to be corroborated under Minn. Stat. § 634.03 (2014). After the

bench trial, the juvenile court found C.J.H. guilty of attempted criminal sexual conduct in

the third degree and adjudicated him delinquent.

       On appeal, C.J.H. asserted for the first time that he had not been granted a

continuance for dismissal pursuant to Rule 14.01, but rather had been granted a

continuance without adjudication pursuant to Rule 15.01. Therefore, C.J.H. argued that

the juvenile court’s jurisdiction expired before he was adjudicated delinquent. The court

of appeals agreed, explaining that:

       [T]he juvenile court’s continuance of the delinquency proceeding against
       C.J.H. constituted a continuance without adjudication because it followed
       his waiver of trial rights and admission of attempted third-degree criminal
       sexual conduct, a charged offense. Under Minn. Stat. § 260B.198, subd. 7
       [(2014)], and Minn. R. Juv. Delinq. P. 15.05, subds. 1(B), 4, the juvenile
       court’s subject-matter jurisdiction terminated no later than 180 days after
       the November 27, 2013 continuance order. The juvenile court did not
       commence new proceedings against C.J.H. until August 6, 2014, over 250
       days after the continuance order. As a result, the court did not have
       jurisdiction to adjudicate C.J.H. delinquent . . . .

In re Welfare of C.J.H., 864 N.W.2d 194, 202 (Minn. App. 2015). We subsequently

granted the State’s petition for review.

                                             II.

       The State argues that the court of appeals erred when it concluded that C.J.H.’s

admissions at the first appearance transformed the proceeding into a continuance for

adjudication under Minn. R. Juv. Delinq. P. 15.05. To support its argument, the State

highlights the fact that Minn. R. Juv. Delinq. P. 14.01, subd. 1 allows the parties to

stipulate to “the existence of specified facts or the admissibility into evidence of specified



                                              6
testimony, evidence, or depositions if the suspension of prosecution is terminated and

there is a trial on the allegations.” C.J.H. contends that the admissions he made at the

first appearance were akin to a guilty plea, and therefore the court of appeals did not err

when it concluded that his admissions transformed the proceeding into a continuance for

adjudication under Minn. R. Juv. Delinq. P. 15.05.

       We have never interpreted Rule 14.01 or Rule 15.05. The interpretation of a rule

of court is a question of law; therefore, a de novo standard of review applies. See, e.g.,

Walsh v. U.S. Bank, N.A., 851 N.W.2d 598, 601 (Minn. 2014).            “When construing

procedural rules, we look to the plain language of the rule and its purpose.” In re Welfare

of S.M.E., 725 N.W.2d 740, 742 (Minn. 2007).

       Rule 14.01 states in relevant part:

       After consideration of the victim’s views and subject to the court’s
       approval, the prosecuting attorney and the child’s counsel may agree that
       the juvenile proceeding will be suspended for a specified period without a
       finding that the allegations of the charging document have been proved
       after which it will be dismissed as provided in Rule 14.07 on condition that
       the child not commit a delinquency or juvenile petty or juvenile traffic
       offense during the period of the continuance. The agreement shall be on
       the record or in writing and signed by the prosecuting attorney, the child,
       and the child’s counsel, if any. The agreement shall contain a waiver by the
       child of the right to a speedy trial under Rule 13.02, subdivisions 1 and 2.
       The agreement may include stipulations concerning the existence of
       specified facts or the admissibility into evidence of specified testimony,
       evidence, or depositions if the suspension of prosecution is terminated and
       there is a trial on the allegations.

Minn. R. Juv. Delinq. P. 14.01, subd. 1 (emphasis added).

       Minnesota Rule of Juvenile Delinquency Procedure 15.05, subdivision 1 states:

“[o]n each of the charges found by the court to be proved, the court shall either: (A)



                                             7
adjudicate the child delinquent . . . ; or (B) continue the case without adjudicating the

child delinquent . . . .” (Emphasis added.)

                                              A.

       The State correctly argues that Minn. R. Juv. Delinq. P. 14.01, subd. 1 allows the

parties to stipulate to “the existence of specified facts or the admissibility into evidence of

specified testimony, evidence, or depositions if the suspension of prosecution is

terminated and there is a trial on the allegations.” The record in this case, however, is not

as “clear” as the State claims. Given the prosecution’s repeated statements that C.J.H.

was pleading guilty to the charged offense, and the juvenile court’s inquiry into C.J.H.’s

understanding of why he was guilty, the record is quite muddy.

       Although Rule 14.01, subdivision 1 allows the parties to memorialize their

agreement “on the record” or “in writing,” much of the confusion in this case would

likely have been avoided had the parties memorialized their agreement in writing. The

process of drafting a written document is less prone to the type of misspoken, self-

contradictory statements that punctuate the record in this case. The distinction between a

“conditional” and an “unconditional” admission of the elements of the charged offense

might be legally significant, and therefore the precise nature of the admission should be

clearly articulated by the parties. 5 We are not suggesting that parties must memorialize a

conditional admission of the elements of the charged offense in writing, rather than on


5
       As discussed below, the distinction is not significant in C.J.H.’s case because the
juvenile court failed to find that the allegations in the charging document had been
proved.


                                              8
the record. Instead, we observe that when the parties use the on-the-record process to

memorialize a “conditional” admission, they should proceed with caution and use precise

language, especially when the on-the-record process is routinely utilized to memorialize

an “unconditional” admission of the elements of the charged offense.

                                              B.

       Having concluded that the record is not as “clear” as the State claims, we consider

C.J.H.’s contention that the juvenile court’s order following his 2013 appearance contains

language that is the equivalent of a finding of guilt.

       In its 2013 order, the juvenile court determined that “[t]he child has entered a

factual basis before the Court which supports the Court finding the child guilty of”

attempted criminal sexual conduct in the third degree, a felony. (Emphasis added.) The

juvenile court went on to state, “[t]he [child] agrees that if the suspension for prosecution

should be terminated, a transcript of his factual basis will be submitted to the Court

without further foundation and would be able to prove the child guilty of this offense.”

       We conclude that the language in the order does not constitute a finding that the

allegations in the charging document had been proved. Instead, the language reflects the

juvenile court’s effort to satisfy Minn. R. Juv. Delinq. P. 14.01, subd. 2, which requires,

in part, “a showing of substantial likelihood that the allegations could be proved.”

(Emphasis added.) Although not controlling, the comment to Rule 14 supports our

conclusion. The comment indicates that Minn. R. Crim. P. 27.05 6 was incorporated into


6
       Minn. R. Crim. P. 27.05, subd. 1 states:
                                                         (Footnote continued on next page.)

                                              9
the juvenile rules in part to “allow juvenile court practitioners the benefits of continuance

for dismissal.”   Minn. R. Juv. Delinq. P. 14 cmt.        A continuance for dismissal is

advantageous to juveniles because “there is no finding that the allegations of the charging

document have been proved in a continuance for dismissal,” thus, the offense does not

“count towards a juvenile’s future criminal history score under the sentencing




(Footnote continued from previous page.)

             (1) A prosecution may be suspended for a specified time and then
       dismissed under subdivision 6 if:
                    (a) the agreement is in writing and signed by the parties;
                    (b) the victim’s views are considered;
                    (c) the court consents;
                    (d) the court finds a substantial likelihood of conviction and
             that the benefits of rehabilitation outweigh the harm to society from
             suspending prosecution.

             (2) The agreement must provide that the defendant not commit a
       new crime or petty misdemeanor and that the defendant waive the right to a
       speedy trial.

              In addition, the agreement may:

              (a) include stipulations of fact or of the admissibility of specified
       testimony, other evidence, and depositions if the diversion agreement is
       terminated and the case is tried;

              (b) provide for any term a court could impose as a condition of
       probation except the defendant may not be incarcerated as a condition of
       diversion.

              (3) Limitations. The agreement cannot suspend prosecution longer
       than the period of probation the court could impose if the defendant were
       convicted. The agreement cannot include a condition the court could not
       impose as a condition of probation.




                                             10
guidelines.” 7 Minn. R. Juv. Delinq. P. 14 cmt. Consistent with the purpose of Rule 14,

the language of the juvenile court’s order indicates that a transcript of C.J.H.’s factual

basis would only be submitted to the court if the continuance was terminated.

       In sum, Minn. R. Juv. Delinq. P. 15.05 requires a finding that the allegations in the

charging document have been proved. Because the juvenile court’s order did not contain

such a finding, the continuance of the juvenile delinquency proceeding did not constitute

a continuance without adjudication within the meaning of Minn. R. Juv. Delinq. P. 15.05,

even though C.J.H. waived his trial rights and entered an admission to all of the elements

of the charged offense. Accordingly, the court of appeals erred when it concluded that

the juvenile court’s jurisdiction expired before C.J.H. was adjudicated delinquent.

                                            III.

       Even if the 2013 order did constitute the acceptance of a guilty plea, as C.J.H.

argues, it is not clear under the Rules of Juvenile Delinquency Procedure that such an

acceptance renders Rule 14 inapplicable. Rule 8.04, subdivision 5 states: “[i]f the court

accepts a plea of guilty and makes a finding that the allegations in the charging document

are proved, the court shall schedule further proceedings pursuant to Rules 14 and 15.”

Minn. R. Juv. Delinq. P. 8.04, subd. 5 (emphasis added). We must apply the plain

meaning of a rule when the language of the rule is clear and unambiguous. See State v.




7
      In addition, upon successful completion of a continuation of dismissal, the child
may seek expungement under Minn. Stat. § 299C.11 (2014), because the matter has been
decided in the child’s favor.


                                            11
Borg, 834 N.W.2d 194, 197 (Minn. 2013) (“When construing the procedural rules, we

look to the plain language of the rule and its purpose.”).

       Despite the court of appeals’ conclusion to the contrary, the juvenile court’s

continuance of the juvenile delinquency proceeding did not constitute a continuance

without adjudication under Minn. R. Juv. Delinq. P. 15.05 because the juvenile court did

not find that the allegations in the charging document had been proved. Thus, the court

of appeals erred when it vacated C.J.H.’s delinquency adjudication.

       Reversed.

       CHUTICH, J., not having been a member of this court at the time of submission,

took no part in the consideration or decision of this case.




                                             12